MEMORANDUM OF DECISION
Alfred Saunders appeals the judgment entered upon a jury verdict (Knox County, Delahanty, J.) convicting him of knowingly or intentionally causing the death of his wife.1 After carefully considering all the objections raised on appeal and reviewing the record generally for manifest error, we affirm.
The prosecutor’s remarks in closing argument concerning the burden of proof (to which no objection was made), considered in context, do not rise to the level of manifest error. See State v. True, 438 A.2d 460, 468-69 (Me.1981). Two other challenged statements were legitimate com-*997merits on the facts in evidence. State v. Harnish, 560 A.2d 5, 9-10 (Me.1989). The jury instruction concerning the effect of the defendant’s failure to testify, resulting from the defendant’s request for an instruction on his silence, was in complete accord with our decision in State v. White, 285 A.2d 832, 836 (Me.1972). The Superior Court did not abuse its discretion under M.R.Evid. 403 in admitting various items of evidence, to which no objection was made. There was no manifest error in the admission (with the defendant’s agreement) of a series of letters written by the victim shortly before her death. See State v. Stack, 441 A.2d 673, 679 (Me.1982). The evidence was clearly sufficient to permit a jury rationally to find the defendant guilty beyond a reasonable doubt.
The entry is:
Judgment affirmed.
All concurring.

. Saunders has a different lawyer on the appeal.